Exhibit 10.1

 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on the 13th day of
January, 2015 (the “EXECUTION DATE”) and to be effective as of the 1st day of
January, 2015 ( the “EFFECTIVE DATE”) by and between APOLLO ENERGY SERVICES,
L.L.C., a Minnesota Limited Liability Company, with its principal place of
business at 16233 Kenyon Avenue, Suite 210, Lakeville, Minnesota 55044 (the
“COMPANY”) and MARK A. COHN an individual with his principal residence at 2835
DuPont Avenue South #N420, Minneapolis, Minnesota 55408 (the “EMPLOYEE”). The
COMPANY and EMPLOYEE are jointly referred to as PARTIES (“PARTIES”) and
individually as a PARTY (“PARTY”).

 

A. The COMPANY wishes to provide for the employment of the EMPLOYEE; and

 

B. The EMPLOYEE wishes to receive compensation from the COMPANY for the
EMPLOYEE’s services, and the COMPANY wants reasonable protection for its
confidential business and technical information that has been acquired and is
being developed by the COMPANY at substantial expense.

 

1.Employment: Subject to all of the terms and conditions of this Agreement, the
COMPANY agrees to employ the EMPLOYEE in the Retail Energy Division of the
COMPANY and the EMPLOYEE accepts such employment. The Retail Energy Division
shall include any and all retail electricity business engaged in and/or operated
by COMPANY, including standard purchase and sale of electrical power, auctions
and the like.

 

No Member and no Owner of any Membership Interest has any expectation or right
to continuing employment based on his or her direct or indirect ownership of any
Membership Interest, Governance Rights, or Financial Rights. The COMPANY shall
have no obligation to employ or continue to employ any person, regardless of
such person’s ownership in the COMPANY, whether direct or indirect,

 

2.Duties.

 

(a) The EMPLOYEE will devote substantially all of his business hours to, and,
during such time, make the best use of his energy, knowledge and training in
advancing the COMPANY’s interests. The EMPLOYEE will diligently and
conscientiously perform the duties of the EMPLOYEE’s position within the general
guidelines to be determined by the COMPANY’s President. While the EMPLOYEE is
employed by the COMPANY, the EMPLOYEE will keep the COMPANY informed of any
other business activities or outside employment and will, at the COMPANY’s
request, promptly stop any activity or employment that might conflict with the
COMPANY’s interests or adversely affect the performance of the EMPLOYEE’s duties
for the COMPANY.

 

1

 

 

(b) Notwithstanding the above, the EMPLOYEE shall be permitted, to the extent
such activities do not substantially interfere with his performance of his
duties and responsibilities to: (i) manage his personal, financial and legal
affairs, (ii) serve on civic or charitable boards or committees, (iii) serve on
boards of other companies of organization that do not compete with the COMPANY
or its subsidiaries in any shape or form, and the EMPLOYEE shall be entitled to
receive and retain all remuneration received by him from the items listed in
clauses (i) through (iii) of this paragraph.

 

3.Term. The term of this Agreement shall commence on the Effective Date first
written above and continue through the 31st day of December 2015 for like and
similar Annual Terms, thereafter (the “Term”) unless terminated in accordance
with Section 5 below.

 



4.Compensation.

 

(a) Salary. The COMPANY agrees to pay the EMPLOYEE an annual base salary of Two
Hundred-Forty and No/100 Dollars ($240,000.00) per year (the “Base Salary”), in
semi-monthly installments, and in arrears, in accordance with the standard
payroll practices of the COMPANY. Within 30 days of the anniversary date of this
Agreement and within 30 days of every anniversary thereafter, during the term of
this Agreement, the Base Salary will be reviewed by the COMPANY considering both
the EMPLOYEE’s performance and the performance of the COMPANY during the
preceding calendar year. If the EMPLOYEE’s Base Salary is adjusted by the
COMPANY, such adjusted Base Salary shall then constitute the Base Salary
thereafter for all purposes under this Agreement.

 

(b) Benefits and Vacation. The EMPLOYEE will be entitled to participate in all
benefit plans adopted by the COMPANY to the extent that the terms of such
benefit plans permit the EMPLOYEE to participate. The EMPLOYEE will be entitled
to Twenty (20) days per year of personal time off (“PTO”) and all legal holidays
observed by the COMPANY, in each case, in accordance with the COMPANY’s policies
as in effect from time-to-time. In the event EMPLOYEE does not use all PTO for a
given fiscal year, up to five days of unused PTO may be carried over to the next
fiscal year.

 

(c) Bonus Plan. The EMPLOYEE shall be eligible for a Discretionary Bonus.

 

(d) Expenses. The EMPLOYEE shall be reimbursed monthly by the COMPANY for
reasonable expenses which are incurred and accounted for in accordance with the
COMPANY’S practices (hereafter “Expenses”). The provisions of the previous
sentence shall survive the termination of this Agreement.

 

2

 

 

5.Termination. Subject to the respective continuing obligations of the COMPANY
and the EMPLOYEE under Sections 6, 7, 8 and 9 below:

 

(a) Employment At-Will. Nothing in this Agreement is intended to establish any
minimum period of the EMPLOYEE’s continuing employment and such employment
continues to be on an “at-will” basis. The EMPLOYEE acknowledges that his
employment with the COMPANY is terminable at-will at any time by either party.

 

(b) Termination by the Company.

 

(i) Termination without Cause. In the event of termination of this Agreement by
the COMPANY other than termination for Cause as set forth in Section 5(b)(ii)
below, EMPLOYEE shall be entitled to receive the following (collectively the
“Accrued Rights”): (A) all accrued but unpaid amounts of Base Salary and Bonuses
through the effective date of termination, (B) accrued PTO through the effective
date of termination, (C) reimbursement of Expenses under Section 4(d) hereof
with respect to the period prior to termination, and (D) all rights afforded to
EMPLOYEE under the applicable benefit plans in place at the time of termination
of employment, payable in accordance with the provisions of any such plans,
which the EMPLOYEE shall receive at no additional cost to EMPLOYEE during the
time period during which EMPLOYEE receives post-termination salary, and after
the expiration of such time period, all rights under COBRA to purchase
continuation of health insurance benefits for himself and his dependants for the
maximum time period permitted by law.

 

(ii) Termination for Cause. The COMPANY may terminate this Agreement upon
written notice to the EMPLOYEE for Cause (as defined herein). In the event that
EMPLOYEE is terminated for Cause, EMPLOYEE shall not be entitled to any Accrued
Rights, except as required by applicable law. For purposes of this Agreement
“Cause” shall mean: (A) dishonesty, fraud, material and deliberate injury or
attempted injury, in each case related to the COMPANY or its business, (B) any
unlawful or criminal activity of a serious nature, (C) any willful breach of
duty or habitual neglect of duty, or (D) any breach of Sections 6, 7, 8 or 9 of
this Agreement.

 

(c) Termination by the Employee.

 

(i) Termination without Good Reason. In the event of termination of this
Agreement by EMPLOYEE other than termination for Good Reason as set forth in
Section 5(c) (ii) below, EMPLOYEE shall be entitled to receive all accrued but
unpaid amounts of Base Salary and Bonuses through the effective date of
termination and reimbursement of Expenses, but shall not otherwise be entitled
to receive any Accrued Rights, except as required by applicable law.

 

3

 

 

(ii) Termination for Good Reason. The COMPANY may terminate this Agreement upon
written notice to the EMPLOYEE for Good Reason (as defined herein). In the event
that EMPLOYEE terminates this Agreement for Good Reason, EMPLOYEE shall be
entitled to receive Accrued Rights as set forth in Section 5(b)(i) hereof. For
purposes of this Agreement, “Good Reason” shall mean: (A) a failure by the
COMPANY to pay EMPLOYEE Base Salary, Bonuses and/or benefits to which EMPLOYEE
is entitled, or (B) a material change in EMPLOYEE’s titles, duties,
responsibilities or the Bonus compensation structure, in each case without
EMPLOYEE’s prior written consent.

 

(d) Termination for Death or Disability. This Agreement will terminate upon the
EMPLOYEE’s death or “permanent disability.” For purposes of this Agreement the
term “permanent disability” means the occurrence of an event which constitutes
permanent and total disability within the meaning of Section 22(e)(3) of the
Code.

 

6.Inventions.

 

(a) Definition. “Inventions”, as used in this Agreement, means any inventions,
discoveries, software programs, code, improvements and ideas, whether or not in
writing or reduced to practice and whether or not patentable or copyrightable,
made, authored or conceived by the EMPLOYEE, whether by the EMPLOYEE’s
individual efforts or in connection with the efforts of others, and that either:
(i) relate in any way to the COMPANY’s business, products or processes, past,
present, anticipated or under development, or (ii) result in any way from the
EMPLOYEE’s employment by the COMPANY, or (iii) use the COMPANY’s equipment,
supplies, facilities or trade secret information.

 

(b) Ownership of Inventions. The EMPLOYEE agrees that all Inventions made by the
EMPLOYEE during the period of the EMPLOYEE’s employment with the COMPANY,
whether made during the working hours of the COMPANY or on the EMPLOYEE’s own
time, will be the sole and exclusive property of the COMPANY. The EMPLOYEE will,
with respect to any Invention: (i) keep current, accurate, and complete records,
which will belong to the COMPANY and be kept and stored on the COMPANY’s
premises; (ii) promptly and fully disclose the existence and describe the nature
of the Invention to the COMPANY in writing (and without request); (iii) assign
(and the EMPLOYEE hereby assigns) to the COMPANY all of the EMPLOYEE’s right,
title and interest in and to the Invention, any applications the EMPLOYEE makes
for patents or copyrights in any country, and any patents or copyrights granted
to the EMPLOYEE in any country; and (iv) acknowledge and deliver promptly to the
COMPANY any written instruments, and perform any other acts necessary in the
COMPANY’s opinion to preserve property rights in the Invention against
forfeiture, abandonment or loss and to obtain and maintain letters patent and/or
copyrights on the Invention and to vest the entire right and title to the
Invention in the COMPANY. The EMPLOYEE agrees to perform promptly (without
charge to the COMPANY but at the expense of the COMPANY) all acts as may be
necessary in the COMPANY’s opinion to preserve all patents and/or copyrights
granted upon the EMPLOYEE’s Inventions or to prevent forfeiture, abandonment or
loss.

 

4

 

 

The requirements of this Section 6(b) do not apply to any Invention for which no
equipment, supplies, facility or trade secret information of the COMPANY was
used and which was developed entirely on the EMPLOYEE’s own time, and (i) which
does not relate directly to the COMPANY’s business or to the COMPANY’s actual or
demonstrably anticipated research or development, or (ii) which does not result
from any work the EMPLOYEE performed for the COMPANY. The EMPLOYEE represents
that, except as disclosed below, as of the date of this Agreement, the EMPLOYEE
has no rights under and will make no claims against the COMPANY with respect to,
any inventions, discoveries, improvements, ideas or works of authorship which
would be Inventions if made, conceived, authored or acquired by the EMPLOYEE
during the term of this Agreement.

 

(c) Works Made for Hire. To the extent that any Invention qualifies as “work
made for hire” as defined in 17 U.S.C. § 101 (1976), as amended, such Invention
will constitute “work made for hire” and, as such, will be the exclusive
property of the COMPANY.

 

(e) Other Works. If any Invention does not qualify as “work made for hire” as
defined in 17 U.S.C. § 101 (1976), as amended, EMPLOYEE agrees to assign the
patent right, copyright, and all other protectable interest rights in the
Invention to the COMPANY.

 

(f) Presumption. In the event of any dispute, arbitration or litigation
concerning whether any Invention made or conceived by the EMPLOYEE is the
property of the COMPANY, such Invention will be presumed the property of the
COMPANY and the EMPLOYEE will bear the burden of establishing otherwise, and if
it is established otherwise, the COMPANY will reimburse EMPLOYEE for the cost of
arbitration or litigation involved in such determination.

 

(g) Survival. The obligations of this Section 6 shall survive the termination of
this Agreement.

 



7.Confidential Information.

 

(a) Prohibition on Use of Confidential Information. The EMPLOYEE agrees not to,
directly or indirectly, disclose or use at any time, either during or subsequent
to his employment by the COMPANY and any of its subsidiaries or affiliates
(which obligation will survive indefinitely), any code, software, technology,
trade secrets, know-how, or other information, knowledge, or data possessed,
used or licensed by the COMPANY or to which the EMPLOYEE gains access in
connection with his employment and which the COMPANY deems confidential,
proprietary or protected under grant of license or which the EMPLOYEE has reason
to believe is confidential, proprietary or protected under grant of license,
except as such disclosure or use may be required in connection with his work for
the COMPANY or unless the EMPLOYEE first secures the written consent of the
COMPANY. Upon termination of his employment and upon the COMPANY’s written
request the EMPLOYEE will promptly return to the COMPANY all originals and all
copies of all property and assets of the COMPANY created or obtained by the
EMPLOYEE as a result of or in the course of or in connection with his employment
with the COMPANY which are in the EMPLOYEE’s possession or control, whether
confidential or not, including, but not limited to, computer files, software
programs, computer equipment, correspondence, notes, memoranda, notebooks,
drawings, customer lists, or other documents delivered to the EMPLOYEE
concerning any idea, product, apparatus, invention or process manufactured,
used, developed, investigated, or marketed by the COMPANY during the period of
his employment.

 

5

 

 

(b) Third-Party Information. The EMPLOYEE understands and acknowledges that the
COMPANY has a policy prohibiting the receipt by the COMPANY of any confidential
information in breach of the EMPLOYEE’s obligations to third parties and does
not desire to receive any confidential information under such circumstances.
Accordingly, the EMPLOYEE will not disclose to the COMPANY or use in the
performance of any duties for the COMPANY any confidential information in breach
of an obligation to any third party. The EMPLOYEE represents that he has
provided the COMPANY with a copy of any agreement which the EMPLOYEE is bound
that restrict the EMPLOYEE’s use of any third party’s confidential information
and all such agreements are set forth on Exhibit “A” which is incorporated
herein.

 

(c) Survival. The obligations of this Section 7 shall survive the termination of
this Agreement.

 

8.TWIN CITIES POWER CODE OF CONDUCT AND COMPLIANCE PROGRAM AND RISK POLICY. The
EMPLOYEE agrees to be bound by and comply with the TWIN CITIES POWER Companies’
Code of Conduct and Compliance Program and Risk Policy, as it may be amended
from time to time. The EMPLOYEE acknowledges and agrees that it is his
responsibility to know the terms of the program as in force from time to time
and where the EMPLOYEE has any doubts to check with the Companies’ Compliance
Officer and to conduct his duties in conformity with the Officers’ directives.
The Obligations of this Section 8 shall survive the termination of this
Agreement

 

9.NON- COMPETE. The EMPLOYEE agrees and covenants that for a period of eighteen
(18) months following termination of EMPLOYEE’S employment with the COMPANY,
whether such termination is voluntary or involuntary or with or without cause,
the EMPLOYEE will not directly or indirectly engage in any competing retail
business within the areas or markets where the Company is authorized and is
doing business (the “BUSINESS”) in any capacity, including, but not limited to,
(i) while engaged in a business as an owner, partner or agent,(ii) as an
EMPLOYEE OR Independent Contractor of any third party that is engaged in such
business, or (iii) become interested directly or indirectly in any such
business. The obligations of this Section 9 shall survive the termination of
this Agreement.

 

 

6

 

 



10.Miscellaneous.

 

(a) Conflicts of Interest. The EMPLOYEE agrees that he will not, directly or
indirectly, transact business with the COMPANY personally, or as an agent,
owner, partner or shareholder of any other entity; provided, however, that any
such transaction may be entered into if approved by the Board of the COMPANY.

 

(b) No Adequate Remedy. The EMPLOYEE understands that if the EMPLOYEE fails to
fulfill the EMPLOYEE’s obligations under Section 6, 7, 8 and 9 of this
Agreement, the damages to the COMPANY would be very difficult to determine.
Therefore, in addition to any other rights or remedies available to the COMPANY
at law, in equity or by statute, the EMPLOYEE hereby consents to the specific
enforcement of Sections 6, 7, and 8 of this Agreement by the COMPANY through an
injunction or restraining order issued by an appropriate court.

 

(c) Successors and Assigns. This Agreement is binding on and inures to the
benefit of the COMPANY’s successors and assigns, (all of which are included in
the term the “COMPANY” as it is used in this Agreement); provided, however, that
the COMPANY may assign this Agreement only in connection with a merger,
consolidation, assignment, sale or other disposition of substantially all of its
assets or business.

 

(d) Modification. This Agreement may be modified or amended only by a written
statement signed by both the COMPANY and the EMPLOYEE.

 

(e) Governing Law. The laws of the State of Minnesota will govern the validity,
construction and performance of this Agreement. Any legal proceeding related to
this Agreement will be brought in an appropriate Minnesota court, and both the
COMPANY and the EMPLOYEE hereby consent to the exclusive jurisdiction of that
court for this purpose.

 

(f) Construction. Wherever possible, each provision of this Agreement will be
interpreted so that it is valid under the applicable law. If any provision of
this Agreement is to any extent invalid under the applicable law that provision
will still be effective to the extent it remains valid. The remainder of this
Agreement also will continue to be valid, and the entire Agreement will continue
to be valid in other jurisdictions.

 

(g) Waivers. No failure or delay by either the COMPANY or the EMPLOYEE in
exercising any right or remedy under this Agreement will waive any provision of
the Agreement. Nor will any single or partial exercise by either the COMPANY or
the EMPLOYEE of any right or remedy under this Agreement preclude either of them
from otherwise or further exercising these rights or remedies, or any other
rights or remedies granted by any law or any related document.

 

(h) Captions. The headings in this Agreement are for convenience only and do not
affect this Agreement’s interpretation.

 

7

 

 

(i) Entire Agreement. This Agreement supersedes all previous and contemporaneous
oral negotiations, commitments, writings and understandings between the PARTIES
concerning the matters in this Agreement, including, without limitation, any
policy or personnel manuals of the COMPANY. The exhibits referred to in this
Agreement are incorporated in and constitute a part of this Agreement.

 

(j) Notices. All notices and other communications required or permitted under
this Agreement will be in writing and will be hand delivered or sent by
registered or certified first class mail, postage prepaid, and will be effective
upon delivery if hand delivered, or three (3) days after mailing if mailed to
the address stated as follows:

 

 

 

  To the COMPANY: APOLLO ENERGY SERVICES, L.L.C.     16233 Kenyon Avenue, Suite
210     Lakeville, Minnesota 55044

 

  Attn:  TIMOTHY S. KRIEGER, CEO         To the EMPLOYEE: MARK A. COHN     2835
DuPont Avenue South, N420     Minneapolis, Minnesota 55408

 

These addresses may be changed at anytime by like notice.

 

(k) Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, and all of which, taken together, shall constitute
one instrument.

 

 

 

 

IN WITNESS WHEREOF, The COMPANY and the EMPLOYEE have duly executed this
Agreement to be effective as of the day and year set forth in the first
paragraph to this Agreement..

 

APOLLO ENERGY SERVICES,  L.L.C.   EMPLOYEE:                           /s/
Timothy S. Krieger   /s/ Mark A. Cohn   By:  TIMOTHY S. KRIEGER   By: MARK A.
COHN   Its: President/CEO      

 

 

8

 

 

EXHIBIT “A”

 

TO

 

EMPLOYMENT AGREEMENT

 

 

Third Party Information

 

None

 

 

 

 

 

 

 

 

 

 

  COMPANY:       /s/ Timothy S. Krieger    TIMOTHY S. KRIEGER          
EMPLOYEE:       /s/ Mark A. Cohn    MARK A. COHN

 

 

 

 



9

